J-A15029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               IN THE SUPERIOR COURT
                                              OF PENNSYLVANIA
                      Appellee

                 v.

REBECCA L. JOHNSON

                      Appellant               No. 1712 EDA 2020


        Appeal from the PCRA Order Entered September 1, 2020
         In the Court of Common Pleas of Northampton County
           Criminal Division at No: CP-48-CR-0002774-2012


COMMONWEALTH OF PENNSYLVANIA               IN THE SUPERIOR COURT
                                              OF PENNSYLVANIA
                      Appellee

                 v.

REBECCA L. JOHNSON

                      Appellant               No. 1713 EDA 2020


        Appeal from the PCRA Order Entered September 1, 2020
         In the Court of Common Pleas of Northampton County
           Criminal Division at No: CP-48-CR-0002629-2012


COMMONWEALTH OF PENNSYLVANIA               IN THE SUPERIOR COURT
                                              OF PENNSYLVANIA
                      Appellee

                 v.

REBECCA L. JOHNSON

                      Appellant               No. 1762 EDA 2020


        Appeal from the PCRA Order Entered September 1, 2020
J-A15029-21


           In the Court of Common Pleas of Northampton County
             Criminal Division at No: CP-48-CR-0000559-2013


BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                        FILED JANUARY 25, 2022

     Appellant, Rebecca L. Johnson, appeals from the September 1, 2020

order dismissing her petitions pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. § 9541-46. We affirm.

     An en banc panel of this Court recited the pertinent facts:

             In January of 2012, [Appellant], Roger Suero, David
     Bechtold, and Quadir Taylor, collaborated to rob [Appellant’s]
     grandmother, Carrie Smith. Two of the conspirators broke into
     Ms. Smith’s residence in the middle of the night, placed a pillow
     over her face, stole about $35,000 from a safe, and fled. Ms.
     Smith, who suffered from coronary artery disease, atrial
     fibrillation, and interstitial lung disease, had a minor heart attack
     during or shortly after the robbery. Approximately two months
     later, she died.

            Based upon the autopsy results, the Commonwealth claimed
     Ms. Smith died from the robbery-induced heart attack. As such,
     it charged [Appellant] and her co-conspirators with murder of the
     second degree. A jury convicted [Appellant] and Suero of the
     felony murder and related charges, and the trial court sentenced
     [Appellant] to life in prison without parole.

Commonwealth v. Johnson, 236 A.3d 63, 66 (Pa. Super. 2020) (en banc).

     At trial, the Commonwealth presented expert opinion testimony to

establish that the victim’s death resulted from the heart attack she suffered

shortly after the robbery and not from the underlying health conditions that

preceded   the   robbery.     Appellant’s   counsel   did   not    counter   the

Commonwealth’s evidence on the cause of the victim’s death.            Instead,


                                     -2-
J-A15029-21


counsel sought to establish that Appellant was factually innocent of the

robbery.

       This Court affirmed the judgment of sentence on March 9, 2015. Our

Supreme Court denied allowance of appeal on September 29, 2015. Appellant

filed this timely first PCRA petition on June 6, 2016. Appointed counsel filed

an amended petition on September 2, 2016, and the PCRA court conducted

several hearings.      Appellant alleged counsel was ineffective for failing to

procure expert opinion testimony to challenge the Commonwealth’s causation

evidence.    The PCRA court issued an opinion, dated September 13, 2017,

concluding that the issue was of arguable merit, and that counsel had no

reasonable strategic basis for failing to investigate a causation defense.1 The

PCRA court authorized funds for an expert witness.

       At a May 11, 2018, hearing Appellant produced the testimony of Dr.

Wissam Abouzgheib. Dr. Abouzgheib testified that that the minor heart attack

the victim suffered shortly after the robbery did not contribute to her death.

Rather, the timing of the robbery and the victim’s death were coincidental.



____________________________________________


1 To succeed on a claim of ineffective assistance of counsel, a PCRA petitioner
must plead and prove by a preponderance of the evidence that (1) the
underlying issue is of arguable merit; (2) counsel had no reasonable strategic
basis for the disputed action or inaction; and (3) that but for counsel’s error
there is a reasonable probability that the outcome of the underlying
proceeding would have been different. Commonwealth v. Solano, 129 A.3d
1156, 1162 (Pa. 2015). This is commonly known as the Strickland/Pierce
test. Strickland v. Washington, 466 U.S. 668 (1984); Commonwealth v.
Pierce, 527 A.2d 973 (Pa. 1987).

                                           -3-
J-A15029-21


The PCRA court also took judicial notice of the transcripts of testimony of two

defense experts—Drs. Edward Viner and Arnold Meshkov—who testified in

other proceedings on behalf of Appellant’s accomplices. On June 8, 2018, the

PCRA court entered an order dismissing Appellant’s petition, finding that

Appellant failed to prove that the absence of a causation defense was

prejudicial. On July 23, 2020, the en banc panel of this Court reversed the

PCRA court’s order and remanded for reconsideration, concluding the PCRA

court misapplied the prejudice prong of Strickland/Pierce because, among

other things, it relied on the jury’s rejection of defense expert testimony in

the trial of accomplice Quadir Taylor. Johnson, 236 A.3d at 69-70.

      On remand, the PCRA court once again concluded that Appellant failed

to establish prejudice and dismissed Appellant’s petition. This timely appeal

followed.    Appellant argues that counsel’s deficiencies resulted in a

constructive denial of counsel. She also argues that the PCRA court made

erroneous findings of fact; erred in finding her experts not credible; and erred

in finding no reasonable probability that the outcome of her trial would have

been different but for her counsel’s ineffectiveness. Appellant’s Brief at 4-5.

      On review, we must determine whether the record supports the PCRA

court’s findings of fact, and whether its legal conclusions are free of error.

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015). “We view the

findings of the PCRA court and the evidence of record in a light most favorable

to the prevailing party.” Id. We noted above the three elements a petitioner


                                     -4-
J-A15029-21


must plead and prove to prevail on a claim of ineffective assistance of counsel.

Counsel is presumed to be effective, and the petitioner bears the burden of

proving otherwise by a preponderance of the evidence. Commonwealth v.

Fulton, 830 A.2d 567, 572 (Pa. 2003).          To establish that counsel was

ineffective for failing to call a witness, the petitioner must establish that (1)

the witness existed; (2) the witness was available to testify; (3) counsel knew

or should have known about the witness; (4) the witness was willing to testify;

and (5) the absence of the witness denied Appellant a fair trial. Solano, 129

A.3d at 1166. Of these elements, only the fifth is presently at issue.

      First, we consider Appellant’s argument that counsel’s error resulted in

a constructive denial of her right to counsel. Appellant relies on Groseclose

v. Bell, 130 F.3d 1161 (6th Cr. 1997), cert. denied, 523 U.S. 1132 (1998),

a federal habeas corpus case. In that case, the defendant was accused of

hiring other men to rape and murder his wife.           Counsel presented no

witnesses, cross-examined fewer than half of the prosecution’s 39 witnesses,

and never investigated the defendant’s claim that he had no knowledge of the

conspiracy to murder his wife, and that the others acted without his

knowledge. Id. at 1166. Counsel had no discernible theory of defense and

failed to seek severance of his trial from a codefendant who had confessed

and implicated him. Id. at 1169-70. The Sixth Circuit held that counsel was

constitutionally deficient, but ultimately did not decide whether it was a case

of presumed prejudice:


                                      -5-
J-A15029-21


            The question then becomes whether it is necessary for
      Groseclose to demonstrate prejudice, under Strickland's second
      prong, or whether, as the district court believed, [counsel’s]
      performance was so inept as to amount to a constructive denial of
      counsel, relieving Groseclose of the need to show prejudice. This
      is not a dispute we need decide, because the prejudice resulting
      from [counsel’s] lawyering is so patent. We find it quite clear that
      there were defense tactics available to a reasonably competent
      attorney that create a reasonable probability that, in the absence
      of [counsel’s] incompetence, the jury would have had a
      reasonable doubt respecting Groseclose's guilt.

Id. at 1170 (emphasis added). Thus, Groseclose is factually inapposite, in

that defense counsel mounted no defense at all. Counsel also failed to seek

severance from the trial of a codefendant whose defense was adverse to his

client.   Groseclose did not involve a causation issue that required expert

testimony. Instantly, counsel’s handling of Appellant’s causation defense is

the only issue before us. An opinion of the Sixth Circuit is not binding on this

Court and, given the distinctions between that case and the one before us, we

find it of little persuasive value. Appellant offers no other legal support for

her constructive denial of counsel argument.

      Next, we consider Appellant’s challenges to the PCRA court’s findings of

fact and legal conclusions. Per the remand instructions of this Court’s en banc

panel, the PCRA court considered the Commonwealth’s experts who testified

at Appellant’s trial and the expert testimony that Appellant wishes to present

on retrial. The court made credibility findings regarding Appellant’s experts

and weighed the proposed new testimony against the testimony the

Commonwealth produced at the first trial.



                                     -6-
J-A15029-21


            The first forensic pathologist to testify with respect to the
     cause of Ms. Smith’s death was Dr. Edward Chmara, who was
     board certified in anatomical, clinical, and forensic pathology and
     had numerous years of experience in forensic pathology. In this
     role, Dr. Chmara performed an autopsy of Ms. Smith and was
     tasked with determining the cause and manner of her death. In
     preparing to render his opinions, Dr. Chmara reviewed Ms. Smith’s
     medical history, her recent hospital records, her lab studies and
     discharge summaries, and information regarding both the January
     15, 2012 robbery and her lifestyle prior to that event. He noted
     that, prior to the robbery, Ms. Smith lived alone, was independent
     in activities of daily living, and regularly cared for others in her
     community doing tasks such as running errands. On the night of
     the robbery, Ms. Smith was awoken just after midnight by robbers
     who held a gun to her head and put a pillow over her head. Later
     that night, Ms. Smith presented at Easton Hospital with severe
     shortness of breath, lightheadedness, and chest pain. Doctors at
     the hospital concluded after testing that Ms. Smith had had a heart
     attack. These tests measured certain enzymes in the blood that
     are released when heart cells die during a heart attack. Ms. Smith
     was discharged from the hospital several days later, only to be
     readmitted to the hospital on two later occasions for complaints
     of worsening shortness of breath. Following the first of these later
     two admissions, Ms. Smith was discharged on supplemental
     oxygen, which she never required before.

             Dr. Chmara related Ms. Smith’s medical history, which
     included high blood pressure, coronary artery disease, atrial
     fibrillation, interstitial lung disease – also known as pulmonary
     fibrosis, hypothyroidism, anemia, diabetes, depression, and
     anxiety. She had a pacemaker placed in August 2011. Dr.
     Chmara testified that Ms. Smith’s lung disease, in which her lungs
     became fibrotic, would have developed over a long period of time
     and that people often live with such disease for years. He did note
     that she had some shortness of breath prior to the robbery, but
     that, prior to the robbery, this shortness of breath did not appear
     without exertion. While Dr. Chmara noted that Ms. Smith died
     with pulmonary fibrosis and a host of other conditions, he stated
     that this did not mean that she died of those conditions. Rather,
     she had been living with them for some time and then rapidly
     deteriorated after the night of the robbery.

           During the autopsy of Ms. Smith, Dr. Chmara weighed each
     of her organs. He noted that her lungs were very firm, unlike


                                    -7-
J-A15029-21


     healthy lungs that have a spongy texture. Her lungs were twice
     as heavy as they should have been. Dr. Chmara testified that this
     excess weight was likely due to a combination of pulmonary
     fibrosis and congestive heart failure, the latter of which results in
     fluid in the lungs. The presence of excess fluid in the lungs,
     evidence of congestive heart failure, was observed during
     autopsy. Dr. Chmara testified that congestive heart failure is the
     result of decreased heart function, resulting in inefficient pumping
     of blood by the heart and resultant collection of blood in the lungs.
     This condition, he testified, can develop acutely after a heart
     attack because heart cells die during the heart attack, causing the
     heart to function less effectively. Ultimately, Dr. Chmara opined
     to a reasonable degree of medical certainty that Ms. Smith died of
     complications of her January 15, 2012 heart attack, which event
     caused a chain reaction that exacerbated the conditions she had
     already been living with for some time.

            In addition to Dr. Chmara, the Commonwealth presented
     the testimony of board-certified forensic pathologist Dr. Isidore
     Mihalikis. As a forensic pathologist with decades of experience,
     Dr. Mihalikis opines on the cause and manner of an individual’s
     ‘death. After reviewing the autopsy report authored by Dr.
     Chmara and the medical records of Ms. Smith – including records
     of her several preexisting conditions – as well accounts [sic] of
     what took place on January 15, 2012, Dr. Mihalikis opined, to a
     reasonable degree of medical certainty, that Ms. Smith’s death
     was the result of congestive heart failure and worsening
     pulmonary fibrosis, resulting in poor oxygen exchange. Critically,
     Dr. Mihalikis concluded that Ms. Smith’s congestive heart failure
     was itself the result of her heart attack at the time of the robbery.
     He explained the mechanism of this by stating that muscle fibers
     die in a heart attack, which causes the heart to be unable to expel
     blood as efficiently as before, which results in the lungs filling with
     blood, resulting in a decline of oxygen exchange between the
     heart and lungs. This, in turn, causes oxygen levels to go down,
     resulting in further heart damage, resulting in a circle of heart and
     lung failure, and ultimately death. On top of these issues, Dr.
     Mihalikis noted that Ms. Smith’s pulmonary fibrosis would have
     caused her lungs themselves to be obstructed, thereby causing
     her weakened heart to move blood to the lungs even less
     efficiently.

           Dr. Michael Nekoranik is a board-certified critical care
     specialist in the field of pulmonary medicine. He attended to Ms.


                                      -8-
J-A15029-21


     Smith in the hospital in February and March 2012, during her
     second and third hospital admissions following the robbery. Dr.
     Nekoranik began his testimony with a review of Ms. Smith’s
     medical history. He noted that, prior to the robbery, Ms. Smith
     had a preexisting diagnosis of pulmonary fibrosis. This diagnosis
     had been made within the year prior to the robbery, following at
     CAT [sic] scan in May 2011. Dr. Nekoranik testified that idiopathic
     pulmonary fibrosis is a progressive disease of the lungs, with no
     known cause, that results in scarring of the connective lung tissue.
     There is no known treatment for this disease, which becomes
     progressively worse as time passes. While Dr. Nekoranik was not
     aware of the level of function of Ms. Smith’s lungs just prior to the
     robbery, he notes that individuals with this diagnosis typically
     have a 5-10 year life expectancy following their diagnosis. Dr.
     Nekoranik described idiopathic pulmonary fibrosis as resulting in
     poor function of the alveoli, which are air sacs in the lungs, leading
     to shortness of breath and poor oxygenation of the blood. Dr.
     Nekoranik also noted in his testimony that Ms. Smith had
     preexisting atrial arrhythmia, high blood pressure, high
     cholesterol, and coronary artery disease. While Dr. Nekoranik did
     not treat Ms. Smith on the night she first presented at the hospital
     immediately after the robbery, he did review her hospital records
     from that date.

            In his testimony, Dr. Nekoranik confirmed that on the night
     of the robbery, Ms. Smith presented at the hospital with shortness
     of breath and chest pain. Testing revealed elevated cardiac
     enzymes, indicative of a heart attack, and she received medication
     to address the heart attack. Ms. Smith was admitted on two other
     occasions within a few weeks of one another following her first
     admission, for shortness of breath. On each of these later
     occasions, her shortness of breath was progressively worse.
     During her hospital stays, Ms. Smith received chest x-rays, which
     showed the effects of her idiopathic pulmonary fibrosis and also
     showed that Ms. Smith had fluid in her lungs, which is indicative
     of congestive heart failure. As did Dr. Mihalikis, Dr. Nekoranik
     testified that this fluid in Ms. Smith’s lungs would have
     exacerbated the effects of her idiopathic pulmonary fibrosis.
     There was no indication in Ms. Smith’s medical records of
     congestive heart failure prior to January 2012. Following her
     second hospital stay, Ms. Smith was discharged on supplemental
     oxygen. This was the first time she had required supplemental
     oxygen. Dr. Nekoranik testified that Ms. Smith’s heart attack
     could have affected her lungs insofar as a heart attack damages

                                     -9-
J-A15029-21


     heart muscle, causing it to pump less effectively, which would in
     turn cause fluid congestion, e.g., blood leaking back into the
     lungs. While Dr. Nekoranik –a pulmonary critical care specialist –
     did observe that Ms. Smith had idiopathic pulmonary fibrosis
     contributing to her shortness of breath and lack of oxygenation,
     he believed that her congestive heart failure also played a role in
     her death. He further testified that this belief was supported by
     the fact that, on autopsy, Ms. Smith’s lungs were noted to be quite
     heavy and filled with fluid.

             Dr. Nekoranik’s testimony with respect to Ms. Smith’s
     diagnosis was supported by the testimony of Dr. Rajeev Rohatgi,
     Ms. Smith’s treating cardiologist.         Ms. Smith had been Dr.
     Rohatgi’s patient since 2006, which he first encountered her for a
     complaint of atrial fibrillation, which is an irregular heartbeat. Dr.
     Rohatgi is a board-certified cardiologist practicing since 1982. Dr.
     Rohatgi confirmed Dr. Nekoranik’s testimony that Ms. Smith had
     preexisting coronary artery disease. He also noted that in 2011
     she had a pacemaker placed in order to correct her atrial
     fibrillation. With respect to the events on January 15, 2012, Dr.
     Rohatgi confirmed that Ms. Smith presented at the hospital with
     complaints of shortness of breath and chest pain, that she was
     given an echocardiogram and an EKG, and that enzyme tests
     revealed that she had had a heart attack. Concerning Ms. Smith’s
     heart attack, Dr. Rohatgi testified that fear can cause a heart
     attack, and that following a heart attack an individual can continue
     to suffer ill effects, even after treatment. Notably, Ms. Smith was
     readmitted to the hospital in February and March 2012 for
     worsening shortness of breath. Dr. Rohatgi further testified,
     similarly to Dr. Nekoranik, that when Ms. Smith had her January
     2012 heart attack, she went into congestive heart failure, which
     caused her lungs to fill with fluid. This congestive heart failure –
     which Dr. Rohatgi, Ms. Smith’s longtime cardiologist, testified was
     not a preexisting condition – caused her heart to not be able to
     pump enough blood out of the heart, causing the blood to back up
     in the lungs. Because of her preexisting idiopathic pulmonary
     fibrosis, which had already damaged her lungs, the effects of
     congestive heart failure – her lungs filling with fluid – were
     augmented in Ms. Smith, and caused her difficulty in getting
     enough oxygen. Dr. Rohatgi testified that pulmonary fibrosis
     alone would not result in congestive heart failure.




                                    - 10 -
J-A15029-21


PCRA Court Opinion, 8/26/2020, at 3-9 (record citations omitted; italics in

original).

      In summary, according to the Commonwealth’s evidence, the victim

suffered from a very complicated set of ailments that preexisted the robbery-

induced heart attack.      Those conditions, however, did not portend her

imminent death. Rather, the preexisting conditions, exacerbated by the heart

attack and subsequent congestive heart failure, resulted in the victim’s death

weeks after the robbery.

      Next, we quote at length from the PCRA court’s summary and analysis

of the expert testimony Appellant wishes to produce at a new trial:

            In support of her petition for collateral relief, [Appellant] has
      asked this court to consider the testimony of three other medical
      experts – Dr. Arnold Meshkov, Dr. Edward Viner, and Dr. Wisam
      Abouzgheib. Drs. Meshkov and Viner testified on behalf of
      [Appellant’s] codefendants in two proceedings to which
      [Appellant] was not a party. Those proceedings were the PCRA
      hearing of Rogel Suero on May 9, 2017 and the trial of Quadir
      Taylor on January 12, 2017. By agreement of [Appellant] on
      October 20, 2017, this Court took judicial notice of the testimony
      given by Drs. Meshkov and Viner in those other proceedings.
      While that testimony was, as requested, considered by us in ruling
      upon [Appellant’s] petition in June 2018, due to an oversight those
      transcripts were not formally made a part of the record herein
      until August 11, 2020. Dr. Abouzgheib testified on behalf of
      [Appellant] alone, at a hearing on May 11, 2018.

             In his testimony at Mr. Suero’s PCRA hearing, which
      [Appellant] herein has asked us to consider, Dr. Arnold Meshkov
      testified to his opinion regarding the cause of Ms. Smith’s death.
      Dr. Meshkov is a board-certified cardiologist. He did not examine
      Ms. Smith, but after review of her medical records and the reports
      of the forensic pathologists, Dr. Meshkov opined that Ms. Smith’s
      cause of death was clearly her progressive pulmonary fibrosis, and
      that the heart attack she suffered in January 2012 was not a factor

                                      - 11 -
J-A15029-21


     in her death at all. While Dr. Meshkov acknowledged that Ms.
     Smith suffered a heart attack in January 2012, he categorized it
     as very mild. He noted her history of heart problems including
     atrial fibrillation, coronary artery disease, as well as some
     enlargement of the heart dating from 2006. Dr. Meshkov also
     noted Ms. Smith’s idiopathic pulmonary fibrosis diagnosis in 2011,
     less than one year before the robbery, though he stated that she
     likely had the condition as early as 2010. He then testified that,
     on autopsy, the lungs of a person who has died of pulmonary
     fibrosis will be stiff and hard, with extensive scar tissue formation
     throughout.       With respect to Ms. Smith’s heart health, Dr.
     Meshkov notes no significant change in the pumping function of
     heart or in her coronary artery disease after her heart attack.
     With respect to Ms. Smith’s lung health, Dr. Meshkov noted that
     her lung function had decreased from 2010 to 2011, that her chest
     x-ray in late January 2012 showed a progression of pulmonary
     fibrosis, and that this disease has an unpredictable rate of
     progression. Dr. Meshkov also testified that pulmonary fibrosis
     and congestive heart failure are often confused when interpreting
     x-ray images because they have similar appearance on the x-ray
     images. Interestingly, he also testified that her chest x-ray in
     March 2012 showed that her pulmonary fibrosis on that occasion
     was about the same as it had been in late January 2012. On
     cross-examination, Dr. Meshkov conceded that it was not
     unreasonable for Dr. Chmara to conclude that the weight of Ms.
     Smith’s lungs on autopsy was indicative of congestive heart
     failure. Nevertheless, Dr. Meshkov was firm in his conclusion that
     Ms. Smith’s death was entirely the result of her pulmonary
     fibrosis, unrelated in any way to her heart attack. In reaching this
     conclusion, Dr. Meshkov appears to ignore the presence of fluid in
     Ms. Smith’s lungs on autopsy, the lack of change in her chest x-
     rays from January to March, 2012, and the rapid deterioration of
     her health condition after the robbery, and discounts the
     statement of her treating pulmonologist, Dr. Nekoranik, who
     testified that he would not expect to see such a rapid decline in a
     patient with only pulmonary fibrosis. Dr. Meshkov, for his part,
     testified that he had seen patients with pulmonary fibrosis
     deteriorate rapidly. Finally, Dr. Meshkov testified that he would
     have been available to testify to these opinions at Mr. Suero’s trial
     in 2013 if called to do so. Since Mr. Suero and [Appellant] were
     tried together in October 2013, we can impute his availability to
     testify in [Appellant’s] case. Dr. Meshkov gave testimony at Mr.
     Taylor’s trial that was consistent with that given by him at Mr.
     Suero’s hearing.

                                    - 12 -
J-A15029-21


            In addition to the testimony of Dr. Meshkov, […] [Appellant]
     herein has asked us to consider [] the testimony of Dr. Edward
     Viner, who is an internist, hematologist, and oncologist. Dr.
     Viner’s work as an internist includes conditions of the heart and
     lungs, and he is experienced in consulting on challenging
     diagnoses. As did Dr. Meshkov, Dr. Viner reviewed Ms. Smith’s
     medical records in preparation for his testimony, and noted that
     she had a variety of preexisting conditions prior to January of
     2012, including coronary artery disease, hypertension, high
     cholesterol, atrial fibrillation, aortic aneurism, and pulmonary
     fibrosis. While he acknowledged that Ms. Smith suffered a heart
     attack in January 2012, he categorized it as a low-level heart
     attack, and said that it was in no way correlated with her death.
     Dr. Viner disagreed with the idea that small heart attacks can
     weaken an already weak heart. Dr. Viner testified that when Ms.
     Smith was admitted to the hospital in March 2012, she was on a
     high level of supplemental oxygen, that her fibrosis was
     worsening, and that her pulmonary function was quite low.
     Furthermore, he testified that Ms. Smith was not in obvious heart
     failure at that time, and that there was no evidence of decreased
     heart function after January 15, 2012. While Dr. Viner stated that
     shortness of breath could come from either a pulmonary or cardiac
     condition, he felt that it was very clear that Ms. Smith’s shortness
     of breath was the result of her pulmonary condition, which he
     contended deteriorated quickly, and that the opacities observed
     on her chest x-rays were fibrotic scarring, and not fluid. As to the
     fluid found in Ms. Smith’s lungs on autopsy, Dr. Viner contended
     that her lungs likely flooded in the moments just prior to death.
     While criticizing the forensic pathologist’s opinions insofar as he
     contended that a clinician would know a patient’s cause of death
     best, he could not reconcile the fact that Ms. Smith’s treating
     cardiologist, Dr. Rohatgi, did not share his opinion on Ms. Smith’s
     cause of death. Finally, Dr. Viner also testified that he would have
     been available to testify to these opinions at Mr. Suero’s trial in
     2013 if called to do so, which we again impute to [Appellant’s]
     case because they were tried together on that occasion. Dr. Viner
     gave testimony at the trial of Mr. Taylor that was consistent with
     that given by him at Mr. Suero’s hearing.

          Finally, we turn to the testimony of Dr. Wissam Abouzgheib,
     which [Appellant] herself offered at her PCRA hearing on May 11,
     2018. Dr. Abouzgheib is a pulmonary critical care specialist at
     Cooper University Hospital, and a colleague of Dr. Viner. As did
     each of the clinicians who testified previously, Dr. Abouzgheib

                                    - 13 -
J-A15029-21


     testified that Ms. Smith was diagnosed with idiopathic pulmonary
     fibrosis in May 2011. He testified that this condition causes the
     alveoli framework of the lungs to become thickened, occupying
     what should be the air space in healthy lungs, thereby preventing
     the lungs from properly oxygenating the blood stream. He noted
     that the median survival rate for patients with this condition is
     three to five years from the time of diagnosis.

            Dr. Abouzgheib testified that, at the time of Ms. Smith’s
     pulmonary fibrosis diagnosis, her leg function was at 62 percent
     and her heart function was normal. He characterized her heart
     attack in January 2012 as minor, but agreed that tests measuring
     a substance known as BNP performed at that time indicated some
     level of congestive heart failure, which he believed began
     following the robbery. Incongruously, he testified that a BNP test
     performed in March 2012 ruled out congestive heart failure. He
     noted that Ms. Smith’s lung function decreased in the time
     between January and March 2012. While acknowledging that Ms.
     Smith’s quality of life decreased significantly following the robbery
     and her heart attack, Dr. Abouzgheib opined that Ms. Smith’s
     cause of death was acute exacerbation of her pulmonary fibrosis,
     which he said could not have been occasioned by her heart attack.
     He accounted for the weight of her lungs on autopsy as being
     caused by thickening and scarring caused by pulmonary fibrosis.
     As did Drs. Meshkov and Viner, Dr. Abouzgheib testified that
     pulmonary fibrosis can be misleading on x-ray and appear to be
     fluid in the lungs. Finally, we note that Dr. Abouzgheib testified
     that he would have been available and agreeable to testify in 2013
     at [Appellant’s] trial if he had been called to do so.

PCRA Court Opinion, 8/26/2020, at 9-14 (record citations omitted).

     As noted above, the en banc panel of this Court instructed the trial court

to assess the credibility of Appellant’s proposed experts without relying upon

the Taylor jury’s apparent rejection of the testimony of Drs. Meshkov and

Viner as a basis for finding no prejudice here. The en banc panel wrote:

           Critically, the Strickland Court explained how courts are to
     assess the prejudicial impact of prior counsel’s unreasonable acts
     or omissions. First, the reviewing court must shift its scope of
     review to the perspective of the decision maker from the original


                                    - 14 -
J-A15029-21


     prosecution. It must then look for prejudice in light of the law
     that controlled the prior proceeding. In Strickland, the High
     Court stated how reviewing courts and litigants should frame the
     prejudice issue as, “When a defendant challenges a conviction, the
     question is whether there is a reasonable probability that, absent
     the errors, the factfinder would have had a reasonable doubt
     respecting guilt.” Strickland, 466 U.S. at 695[.]

           Next, the reviewing court “must consider the totality of the
     evidence before the judge or jury” of the original proceeding, id.
     at 695, […] and ask what effect, if any, defense counsel’s errors
     had upon the evidence that the prior judge or jury reviewed.
     Some errors may have had no impact whatsoever on certain facts.
     Others “will have had a pervasive effect on the inferences to be
     drawn from the evidence, altering the entire evidentiary picture,
     and some will have had an isolated, trivial effect.” Id. at 695–
     96[.]

            The strength of the prosecution’s case from the original
     proceeding is a vital part of the reviewing court’s inquiry. A
     “verdict or conclusion only weakly supported by the record is more
     likely to have been affected by [defense counsel’s] errors than one
     with overwhelming record support.” Id. at 696[.] Moreover, “the
     ultimate focus of inquiry must be on the fundamental fairness of
     the proceeding whose result is being challenged.” Id. “[T]he court
     should be concerned with whether ... the result of the particular
     proceeding is unreliable because of a breakdown in the adversarial
     process that our system counts on to produce just results.” Id.

           Here, however, the PCRA court did not make the correct
     factual findings regarding the relation between the expert
     testimony on causation that Johnson presented at the PCRA
     proceeding and her original prosecution. In assessing prejudice,
     the PCRA court “reviewed the record of the trial in this case, as
     well as the expert testimony offered by the defense in Quadir
     Taylor’s trial, the cross-examination of witnesses by Taylor’s
     counsel, and finally the testimony offered by Dr. Abouzgheib ....”
     PCRA Court Opinion, 6/8/18, at 5. It then held that, because
     Taylor's jury rejected expert testimony that Ms. Smith died of
     lung disease (as opposed to the robbery-induced heart attack),
     there was a reasonable probability that the proposed testimony of
     the three experts would not have changed the outcome of
     [Appellant’s] trial.       This was analytical error under
     Strickland/Pierce. Whatever Taylor’s jury may have thought of


                                   - 15 -
J-A15029-21


       Dr. Abouzgheib's testimony is irrelevant to how [Appellant’s] jury
       might have viewed it along with the testimony of Drs. Meshkov
       and Viner, relative to the prosecutorial evidence presented in
       [Appellant’s] case.

              The PCRA court should have made its own credibility
       determinations on Dr. Abouzgheib’s testimony and the testimony
       of the other two physicians who, but for the failure of [Appellant’s]
       trial counsel to call them, would have testified before [Appellant’s]
       jury. Then, the court should have found what facts, if any, it
       believed from Drs. Meshkov, Viner, and Abouzgheib’s testimony.
       Next, the PCRA court needed to reweigh the Commonwealth’s
       evidence of guilt from [Appellant’s] trial (not Taylor’s) in light of
       the erroneously omitted, expert testimony on Ms. Smith’s cause
       of death and decide what impact, if any, the absence of the three
       doctors’ testimony had upon the evidentiary picture the
       Commonwealth developed in [Appellant’s] trial.

             In derogation of Strickland/Pierce, the PCRA court
       compared Dr. Abouzgheib’s testimony with the testimony of the
       defense experts who testified at Taylor’s trial. And then, as
       [Appellant] observes […], the PCRA court took judicial notice of
       the verdict from Taylor’s case, a verdict that is legally irrelevant
       here. The court therefore did not decide whether the evidence of
       causation that the Commonwealth presented at [Appellant’s] trial
       was relatively weak in comparison to the testimony of the three
       physicians [Appellant’s] counsel should have called. Instead, the
       PCRA court performed a cumulative-evidence inquiry, similar to
       Pennsylvania Rule of Evidence 304 [sic],[2] and found “[w]hile
       some additional details regarding the process by which physicians
       diagnose pulmonary fibrosis was offered by Dr. Abouzgheib at
       [Appellant’s] post-conviction hearing, the core of his testimony
       regarding the cause of [Ms.] Smith’s death echoed that offered by
       Drs. Arnold Meshkov and Edward Viner during the Taylor trial.”
       PCRA Court Opinion, 6/8/18, at 6 (citations omitted).

             This inquiry was beside the point, because no jury heard
       Drs. Meshkov, Viner, and Abouzgheib testify against the
       Commonwealth’s experts from [Appellant’s] trial. Thus, even if
       Dr. Abouzgheib’s testimony was repetitive of the other two
       physicians, this does not prove that the verdict in [Appellant’s]
____________________________________________


2 Rule 403 of the Pennsylvania Rules of Evidence governs the exclusion of
relevant but cumulative evidence.

                                          - 16 -
J-A15029-21


      trial would have probably remained guilty. It only proves that the
      verdict in Taylor’s trial would have probably remained guilty.
      Hence, the PCRA court’s factual findings that it made during its
      prejudicial-impact review miss the mark.        The PCRA court
      therefore made factual findings that were irrelevant to this case.
      We must remand for the PCRA court to evaluate the factual record
      under the correct framework of Strickland, so that it may apply
      prejudicial-impact test in the first instance.

             The Supreme Court of the United States recently explained
      appellate review of the Strickland prejudice prong in Andrus v.
      Texas, ––– U.S. ––––, 140 S.Ct. 1875, 207 L.Ed.2d 335 (2020),
      in relation to the role of the fact-finding court. In assessing
      whether a petitioner for post-conviction relief has proven a
      reasonable probability of prejudice – i.e., that “the jury [at the
      petitioner’s trial] would have made a different judgment ... the
      reviewing court must consider the totality of the available
      [exculpating] evidence – both available at [the petitioner’s] trial,
      and the evidence adduced in the habeas proceeding – and reweigh
      it against the evidence” of guilt. Id., ––– U.S. at ––––, 140 S.Ct.
      at 1886 (some punctuation omitted).

Johnson, 236 A.3d at 69–70 (emphasis in original).

      In accord with the remand instructions, the PCRA court made a series

of credibility findings. The court found that the Commonwealth’s experts gave

a credible account of the circumstances of the victim’s demise.       While the

victim suffered from several serious ailments of the heart and lungs, none of

those conditions accounted for the congestive heart failure that began after

the robbery attack. The heart attack and the subsequent congestive heart

failure, according to the Commonwealth’s experts, accounted for the

hastening of the victim’s decline and her death shortly after the robbery. The

heart attack and congestive heart failure also accounted for the autopsy

findings, including the weight of the victim’s lungs and the fluid in her lungs.



                                     - 17 -
J-A15029-21


The PCRA court concluded that the testimony of the Commonwealth’s experts,

considered together, provided a credible explanation for the victim’s demise

that took account of all the available evidence.         PCRA Court Opinion,

8/26/2020, at 14-16.     The PCRA court also noted that the victim’s adult

granddaughter testified to a sudden change in the victim’s behavior after the

robbery.   She was noticeably weaker and less active, and she suffered

consistently from shortness of breath.        The shortness of breath was not

apparent prior to the robbery. Id. at 16.

      The PCRA court criticized all three of Appellant’s proposed experts for

simply dismissing the idea that the victim’s heart attack played any role in

hastening her demise. Id. at 17-18. The PCRA court criticized Dr. Viner for

dismissing the idea that a mild heart attack could have damaged the victim’s

already weak heart, noting that other evidence of record establishes that “[a]

heart attack, by definition, results in the death of cells in the heart.” Id. at

17. Dr. Abouzgheib, for his part, dismissed the significance of the victim’s

heart attack even though he acknowledged that she developed congestive

heart failure afterward. Id. Similarly, regarding Dr. Meshkov, who explained

during his testimony that “correlation does not equal causation,” the PCRA

court noted his disregard of the forensic pathologist’s findings as to the cause

of the victim’s death—particularly the fluid in her lungs as an indicator of

congestive heart failure. Id. at 17-18.




                                     - 18 -
J-A15029-21


      In summary, the PCRA court found all three of Appellant’s experts

lacking in credibility because their dismissal of the heart attack as the

beginning of the victim’s sudden and speedy decline did not adequately

account for all the available evidence. In weighing the evidence, in accord

with the applicable law and the remand instructions from our en banc panel,

the PCRA court concluded that the Commonwealth’s witnesses provided a

thorough and accurate assessment of the victim’s demise that accounted for

all the available evidence. The Court concluded Appellant failed to establish a

reasonable probability that, but for counsel’s failure to procure defense

experts, the outcome of her trial would have been different.

      Appellant claims the testimony of her experts thoroughly accounts for

all the medical evidence and provides a valid basis for concluding that the

heart attack was unrelated to the victim’s decline and demise.        Instead,

Appellant claims the victim died from acute exacerbation of idiopathic

pulmonary fibrosis (“AE-IPF”). Appellant’s Brief at 34-41. In supporting her

argument, Appellant relies on Dr. Abouzgheib’s testimony that the victim’s

congestive heart failure resolved before death. Appellant’s Brief at 40-41.

Appellant appears to dispute whether fluid was present in the victim’s lungs

at her death. Appellant’s Brief at 35 n.23 (noting testimony that chest x-rays

depicting scar tissue on lungs can be mistaken for fluid in the lungs, leading

to an incorrect diagnosis of congestive heart failure).     We note that Dr.

Chmara’s account of the fluid in the victim’s lungs was based on his autopsy,


                                    - 19 -
J-A15029-21


not on an x-ray. Contrary to Appellant’s assertions throughout her brief, we

find record support for the trial court’s findings.

      Appellant also argues that the PCRA court erred by not considering the

cumulative effect of counsel’s errors.         This argument misses the mark.

Regardless of how many errors Appellant believes her trial counsel made, they

all lead to the sole question before us, which is whether the absence of defense

causation expert witnesses was prejudicial to her defense.

      In our view, the facts of record—including the fluid in the victim’s lungs

found during the autopsy as indicative of congestive heart failure and the

victim’s long-time cardiologist’s testimony that she began to suffer from

congestive heart failure after the robbery-induced heart attack—support the

trial court’s credibility findings and its weighing of the evidence. Further, we

note that the expert evidence was not the only evidence of the victim’s sudden

change in condition after the robbery.         The victim’s adult granddaughter

described the victim’s struggle with shortness of breath and a decline in her

day-to-day activities, both of which began suddenly after the robbery. This

bolstered Dr. Chmara’s testimony about the decline in the victim’s quality of

life immediately following the robbery.        We are cognizant that Dr. Viner

attributed the shortness of breath to one of the victim’s pulmonary ailments,

but as the PCRA court noted, Dr. Viner did not account for the fact that the

onset of the victim’s persistent shortness of breath coincided with the heart

attack.


                                      - 20 -
J-A15029-21


      Further, we observe that the evidence does not support a conclusion

that the victim’s pulmonary fibrosis would have been fatal in early 2012. The

victim was diagnosed in 2011.       Dr. Meshkov testified that she may have

developed it in 2010.     One expert testified that the life expectancy from

diagnosis was three to five years, and another from five to ten years. Even if

we assume she developed the disease in 2010, the expert testimony does not

support a conclusion that the condition would have become fatal in early 2012.

      Finally, we must consider the alleged prejudice in light of all the evidence

against Appellant. See Commonwealth v. Treiber, 121 A.3d 435, 453 (Pa.

2015) (concluding that defense counsel’s failure to challenge DNA evidence

was not prejudicial given the overwhelming circumstantial evidence of the

defendant’s guilt). We recognize that the cause of the victim’s death, and

therefore the sole basis for the murder charge and conviction, was entirely

dependent upon expert testimony. Treiber is distinct from the instant matter

in this respect. Even so, we note the following facts established at trial. First,

Appellant and several accomplices attacked and robbed a sickly, elderly victim

by putting a pillow over her face and a gun to her head. Second, the robbery

induced a heart attack in the victim. Finally, the heart attack coincided exactly

with a precipitous decline in the victim’s health that quickly culminated in her

death. We believe it is fair to say, under these circumstances, that the defense

would have been fighting a steep uphill battle to persuade a jury that the

robbery-induced heart attack followed by the victim’s quick decline and death


                                     - 21 -
J-A15029-21


was mere coincidence. While we agree with the PCRA court that counsel had

no valid basis for failing to investigate and challenge the Commonwealth’s

causation evidence, we cannot conclude that there was a reasonable

probability of a different outcome had counsel done so.

     Based on all the foregoing, we conclude the record supports the PCRA

court’s findings of fact, and we discern no error in its legal conclusions. We

therefore affirm the order on appeal.

     Order affirmed.

     This decision was reached prior to the retirement of Judge Musmanno.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2022




                                    - 22 -